UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6302



JUAN VALDEZ,

                                              Plaintiff - Appellant,

          versus


STEPHEN M. DEWALT, Warden,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
04-3391-8-DKC)


Submitted:   July 25, 2005                 Decided:   August 10, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Valdez, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, James A. Frederick, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Juan Valdez appeals the district court’s order granting

the Government’s motion to dismiss or for summary judgment and

dismissing Valdez’ petition for writ of habeas corpus, which the

court construed as a petition for writ of mandamus under 28 U.S.C.

§ 1361 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Valdez v. Dewalt, No. CA-04-3391-8-DKC (D. Md.

Feb. 10, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -